Title: General Orders, 18 October 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point]Monday Octr 18th 1779.
            Parole Sullivan—  C. Signs Success. Seneca—
          
          The Commander in Chief is happy in the opportunity of congratulating the Army on our further successes—By advices just received, Colonel Brodhead with the Continental troops under his command and a body of Militia and Volunteers has penetrated about one hundred and eighty miles into the Indian Country lying on the Allegany River—burnt 10 of the Muncy and Seneca towns in that quarter containing 165 houses—destroyed all their fields of corn, computed to comprehend 500 acres besides large quantities of vegetables—obliging the savages to flee before him with the greatest precipitation & to leave behind them many skins and other Articles of value—The only opposition the savages ventured to give our troops on this occasion was near Cuscushing: About 40 of their Warriors on their way to commit barbarities on our frontier settlers were met here by Lieutt Hardin of the 8th Pennsylvania regiment at the head of one of our advanced parties composed of 23 men, of which 8 were of our friends of the Delaware Nation, who immediately attacked the savages and put

them to the route with the loss of five killed on the spot, and of all their Canoes, blankets, shirts and provisions of which as is usual for them when going into action, they had divested themselves, and also of several arms—Two of our men and one of our Delaware friends were very slightly wounded in the action which was the only damage we sustained in the whole enterprise.
          The Activity, Perseverance and Firmness which marked the conduct of Colonel Brodhead and that of all the officers and men of every description in the expedition do them great honor, and their services fully intitle them to the thanks and to this testimonial of the General’s acknowledgments.
        
        
          Special Orders.
          Captain Seldon of the Light-Infantry being recovered of the wound he received in the assault of Stony-Point & having expressed his wishes to join the Light Infantry again; it is the Commander in Chief’s pleasure that he resume his command in that corps and Captain Perkins who was appointed to act on account of Captain Seldon’s indisposition will rejoin his own regiment.
        
      